..
                             '                                             1S'Q ·ll4? -t~
                           CAUSENO. 6477; CAUSE NO. 7043; CAUSE NO. 7045



     JOE C. VELASQUEZ                                 §          IN THE 32N° JUDICIAL

     TDCJ-ID # 1514824                                §          DISTRICT COURT OF
                                                                           /{'>.
     SID# TX06382761                                  §         MITCHELL.

    HUNTSVILLE, TEXAS 17344. RELATOR HAS EXHAUSTED HIS REMEDIES AND HAS
    NO OTHER ADEQUATE REMEDY AT LAW. THE ACT SOUGHT TO BE COMPELLED IS
    MINISTERIAL, NOT DISCRETIONARY IN NATURE. RESPONDENT IS REQUIRED TO
    MAKE AVAILABLE A TRANSCRIPT COPY OF A TRIAL COURTS PROCEEDINGS FOR
    APPEALS AND BE TRANSCRIPTED TO AN APPELLATE COURT FOR REVIEW IF
    THERE ARE ISSUES TO RESOLVED




                                                                                                       II                                ,3~/:>,~-~- "'·,'\w,
    RESPONDENT: MARY MARGARET SPARKS-COX, IN HER c 1                                                                                          AQifY AS;COURT
                                                                                                                                                  "'>,          '                   /
                                                                                                                                                  ;      ''-.......~\............

    REPORTER OF MITCHELL COUNTY, TEXAS HAS A                                                                                  M~ISTE      \   ~k9DTY                                    TO MAKE
    COPIES AVAILABLE UPON REQUEST OF THE                                                                          TRIAL~T~S'®\Jif
                                                                                                                      f   /     ~~\ '~~~
                                                                                                                                       ....

                                                                                                                                  ~~


                                                                                                            V\
                                                                                                      ..,III'•·,'¢~>,
                                                                                                              • ..
                                                                                                           ' '- '\ £:-:--.

    THE RESPONDENT HAS FAILED TO                                                     P~OVIn'~;icoMPLETE COPY UPON
                                                                             .-'" ~· ·-' .· ...... '             1:
    NUMEROUS REQUESTS OF THETRIACCOURTS TRANSCRIPT, FOR THE PURPOSE
                        '                    '                        ,.,"                 \'    .,                                           .


    OF FILING AN APPLICATION FORWRI't-OF HABEAS CORPUS. RELATOR HAS
                                                        ,f
                                                                                   ·"~~·.··>~'
                                                                                      ~'. ·'

    REPEATEDLY PUT RESP0NDENT ON-NOTICE THAT RELATOR SEEKS THE
                                                    '   ',\~~>·~             \fi

    TRANSMITTAL OF T:HE CO'Ni·PLBITE COPY OF THE TRIAL COURTS TRANSCRIPT.
                                                 '\::.~~           ~~~?~c~~'J:t,.      ~~~
    TO RELA!fOR'S;,EFFORTS, RESPONDENT HAS WHOLLY FAILED TO COMPLY WITH
    TH~ RGtE~35F··~~LLATE PROCEDURE, AND IS ACTING IN BAD FAITH, AND
      ,h                     ·,)''A   /                                                .
    FAI:l0ED TO AFFORD RELATOR THE PROFESSIONAL AND COMMON COURTESY OF
           "'l,~.
              ~                                  IV

WHEREFORE, PREMISES CONSIDERED RELATOR JOE C. VELASQUEZ, PRO SE,
RESPECTFULLY REQUEST A FINDING THAT THE RESPONDENT DID NOT
TRANSMIT THE COMPLETE COURT TRIAL TRANSCRIPT WITHIN A REASONABLE
TIME AFTER THE DATE THEY WERE REQUESTED AND THE RELATOR BROUGHT
THIS LITIGATION IN GOOD FAITH AND HAS SUBSTANTIALLY PREVAILED .
                                                                                 '\,        "H.~
RELATOR PRAYS FOR AN ORDER DIRECTING RESPONDENT TO TRANSMIT THE
                                                               ,.:;,__.., . .,   '·,,,%-.          ,..,.¥
COMPLETE TRANSCRIPT OF THE TRIAL COURTS PROCEEDINGS~ONWMARCH 13,
                                                     '-i